Citation Nr: 0322351	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from March 1946 to December 
1948 and from August 1950 to August 1951.  He died in August 
1999; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The VCAA and the implementing regulations are 
applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the appellant has been advised as to the laws and 
regulations governing entitlement to the benefit sought, and 
of the evidence considered and reasons and bases for the 
denial, the record does not reflect that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the appellant and 
her representative a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  It 
should also inform them that any evidence 
and information provided in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter.  In addition, they should be 
informed that if the case is returned to 
the Board, the Board will be unable to 
decide the claim before the expiration of 
the one-year period for response unless 
the appellant waives the one-year period 
for response.

2.  Thereafter, the RO should take 
appropriate steps to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unable to 
obtain any evidence identified by the 
appellant, it should so inform the 
appellant and her representative and 
request them to provide the outstanding 
evidence. 

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 



(CONTINUED ON NEXT PAGE)






Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

